      Case 2:21-cv-01349-MCE-AC Document 1 Filed 07/30/21 Page 1 of 9


 1   SULAIMAN LAW GROUP, LTD.
     Alejandro E. Figueroa (State Bar No. 332132)
 2   2500 South Highland Avenue, Suite 200
 3   Lombard, IL 60148
     Telephone: (630) 575-8181 x120
 4   Facsimile: (630) 575-8188
     Email: alejandrof@sulaimanlaw.com
 5   Attorney for Plaintiff
 6                               UNITED STATES DISTRICT COURT
 7                             EASTERN DISTRICT OF CALIFORNIA
 8

 9    DEVANTE A. CROWELL,                           Case No.
10                      Plaintiff,                  COMPLAINT FOR DAMAGES
11           v.                                     1. VIOLATION OF THE FAIR DEBT
                                                    COLLECTION PRACTICES ACT, 15 U.S.C.
12                                                  § 1692 ET SEQ.
      HUNTER WARFIELD, INC.,
13                                                  2. VIOLATION OF THE TELEPHONE
                        Defendant.                  CONSUMER PROTECTION ACT, 47 U.S.C.
14                                                  § 227 ET SEQ.
15                                                  3. VIOLATION OF THE ROSENTHAL FAIR
                                                    DEBT COLLECTION PRACTICES ACT,
16                                                  CAL. CIV. CODE § 1788 ET SEQ.
17                                                  DEMAND FOR JURY TRIAL
18

19                                           COMPLAINT
20          NOW comes DEVANTE A. CROWELL (“Plaintiff”), by and through the undersigned,
21
     complaining as to the conduct of HUNTER WARFIELD, INC. (“Defendant”) as follows:
22
                                        NATURE OF THE ACTION
23
        1. Plaintiff brings this action for damages pursuant to the Fair Debt Collection Practices Act
24
     (“FDCPA”) under 15 U.S.C. § 1692 et seq., the Telephone Consumer Protection Act (“TCPA”)
25
     under 47 U.S.C. § 227 et seq., and the Rosenthal Fair Debt Collection Practices Act (“RFDCPA”)
26

27   pursuant to Cal. Civ. Code § 1788 et seq., for Defendant’s unlawful conduct.

28                                      JURISDICTION AND VENUE
                                                    1
         Case 2:21-cv-01349-MCE-AC Document 1 Filed 07/30/21 Page 2 of 9


 1         2. This action arises under and is brought pursuant to the FDCPA and TCPA. Subject matter
 2   jurisdiction is conferred upon this Court by 15 U.S.C § 1692, 47 U.S.C. § 227, 28 U.S.C. §§ 1331
 3
     and 1337, as the action arises under the laws of the United States. Supplemental jurisdiction exists
 4
     for the state law claim pursuant to 28 U.S.C. § 1367 because it arises out of the common nucleus
 5
     of operative facts of Plaintiff’s federal questions claims.
 6

 7         3. Venue is proper in this Court pursuant to 28 U.S.C. § 1391 as Defendant conducts business

 8   in the Eastern District of California and a substantial portion the events or omissions giving rise to

 9   the claims occurred within the Eastern District of California.
10
                                                             PARTIES
11
           4. Plaintiff is a consumer over 18 years of age residing in Sacramento, California, which is
12
     located within the Eastern District of California.
13
           5. Plaintiff is a “person” as defined by 47 U.S.C. § 153(39).
14

15         6. Defendant is a debt collector claiming to perform “efficient and effective third-party

16   collections” and offer “award-winning service” to clients.1 Defendant is incorporated in the State
17   of Florida with its principal place of business located at 4620 Woodland Corporate Blvd., Tampa,
18
     FL 33614. Defendant uses the mail and telephone for the principal purpose of collecting debts from
19
     consumers on a nationwide basis, including consumers in the State of California.
20
           7. Defendant is a “person” as defined by 47 U.S.C. § 153(39).
21

22         8. Defendant acted through its agents, employees, officers, members, directors, heirs,

23   successors, assigns, principals, trustees, sureties, subrogees, representatives and insurers at all times

24   relevant to the instant action.
25                                      FACTS SUPPORTING CAUSES OF ACTION
26

27

28   1
         https://www.residentinterface.com/hunter-warfield
                                                                2
      Case 2:21-cv-01349-MCE-AC Document 1 Filed 07/30/21 Page 3 of 9


 1       9.   The instant action stems from Defendant’s attempts to collect upon a consumer obligation
 2   (“subject debt”) Plaintiff and his girlfriend allegedly owed.
 3
         10. Upon information and belief, the subject debt stems from back rent in an approximate
 4
     amount of $4,000 Plaintiff and his girlfriend owed to Riverview Apartments in connection with a
 5
     residential lease.
 6

 7       11. Around May 2021, Defendant began placing collection calls to Plaintiff at his cellular

 8   phone (916) XXX-0559 in an attempt to collect upon the subject debt.

 9       12. At all times relevant to the instant action, Plaintiff was the sole subscriber, owner, and
10
     operator of the cellular phone ending in -0559. Plaintiff is and always has been financially
11
     responsible for the cellular phone and its services.
12
         13. Defendant has a variety of numbers including but not limited to (833) 669-0172 and (813)
13
     283-4549 when placing calls to Plaintiff’s cellular phone, but upon belief, Defendant has used other
14

15   numbers as well.

16       14. Upon information and belief, Defendant regularly uses the above referenced phone
17   numbers in connection with its debt collection activities.
18
         15. Upon answering calls from Defendant, Plaintiff would frequently experience a prerecorded
19
     message directing Plaintiff to hold for a representative, or otherwise experience silence and dead
20
     air with no individual coming on the line.
21

22       16. Upon speaking with Defendant, Plaintiff was informed that it was calling to collect upon

23   the subject debt.

24       17. Plaintiff informed Defendant that, due to the nature of their finances, he and his girlfriend
25   could not pay back the subject debt at that time but would attempt to do so when financially able.
26
         18. Plaintiff also requested that Defendant cease calling given the voluminous and frequent
27
     nature of Respondent’s phone calls.
28
                                                        3
      Case 2:21-cv-01349-MCE-AC Document 1 Filed 07/30/21 Page 4 of 9


 1      19. Rather than complying, Defendant simply continued the calls from different numbers.
 2      20. Plaintiff was forced to once again demand that Defendant’s phone calls cease.
 3
        21. Defendant’s calls nonetheless kept coming.
 4
        22. Plaintiff has received dozens of calls from Defendant since demanding that Defendant
 5
     cease its harassing collection campaign.
 6

 7      23. Frustrated over Defendant’s conduct, Plaintiff spoke with the undersigned attorney

 8   regarding his rights, resulting in expenses.

 9      24. Plaintiff has been unfairly and unnecessarily harassed by Defendant’s actions.
10
        25. Plaintiff has suffered concrete harm as a result of Defendant’s actions, including but not
11
     limited to, invasion of privacy, diminished usability of his personal cellular phone, aggravation
12
     that accompanies collection telephone calls, emotional distress, and numerous violations of his
13
     state and federally protected interests to be free from harassing and deceptive debt collection
14

15   conduct.

16
                 COUNT I – VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
17
        26. Plaintiff repeats and realleges paragraphs 1 through 25 as though fully set forth herein.
18

19      27. Plaintiff is a “consumer” as defined by 15 U.S.C. § 1692a(3) of the FDCPA.

20      28. Defendant is a “debt collector” as defined by § 1692a(6) of the FDCPA, because it

21   regularly use the mail and/or the telephone to collect, or attempt to collect, delinquent consumer
22
     accounts.
23
        29. Defendant identifies itself as a debt collector, and engages in a business the principal
24
     purpose of which is collecting or attempting to collect, directly or indirectly, defaulted debts owed
25
     or due or asserted to be owed or due to others.
26

27

28
                                                       4
      Case 2:21-cv-01349-MCE-AC Document 1 Filed 07/30/21 Page 5 of 9


 1      30. The subject consumer debt is a “debt” as defined by FDCPA § 1692a(5) as it arises out of
 2   a transaction due or asserted to be owed or due to another for personal, family, or household
 3
     purposes.
 4
              a. Violations of FDCPA § 1692c(a)(1) and § 1692d
 5
        31. The FDCPA, pursuant to 15 U.S.C. § 1692d, prohibits a debt collector from engaging “in
 6

 7   any conduct the natural consequence of which is to harass, oppress, or abuse any person in

 8   connection with the collection of a debt.” § 1692d(5) further prohibits, “causing a telephone to ring

 9   or engaging any person in telephone conversation repeatedly or continuously with intent to annoy,
10
     abuse, or harass any person at the called number.”
11
        32. Defendant violated §§ 1692c(a)(1), d, and d(5) when it kept calling Plaintiff while knowing
12
     that Plaintiff did not wish to be contacted and that Plaintiff made clear he and his girlfriend could
13
     not pay the debt at this time. This repeated behavior of systematically calling Plaintiff despite his
14

15   demand to stop carries with it the natural consequence of harassing and abusing Plaintiff. The

16   frequency and nature of calls shows that Defendant willfully ignored Plaintiff’s pleas with the
17   objective of annoying and harassing him.
18
              b. Violations of FDCPA § 1692e
19
        33. The FDCPA, pursuant to 15 U.S.C. § 1692e, prohibits a debt collector from using “any
20
     false, deceptive, or misleading representation or means in connection with the collection of any
21

22   debt.”

23      34. In addition, this section enumerates specific violations, such as:

24               “The use of any false representation or deceptive means to collect or attempt
                 to collect any debt or to obtain information concerning a consumer.” 15
25               U.S.C. § 1692e(10).
26
        35. Defendant violated §§ 1692e and e(10) when it used deceptive and misleading means to
27

28   collect and/or attempt to collect the subject debt. In spite of Plaintiff’s explicit demand, Defendant
                                                        5
      Case 2:21-cv-01349-MCE-AC Document 1 Filed 07/30/21 Page 6 of 9


 1    continued to contact Plaintiff. Through its endless calls, Defendant deceptively and misleadingly
 2    represented to Plaintiff that it had the legal ability to contact him upon his non-consent when it did
 3
      not.
 4
               c. Violations of FDCPA § 1692f
 5
         36. The FDCPA, pursuant to 15 U.S.C. § 1692f, prohibits a debt collector from using “unfair
 6

 7   or unconscionable means to collect or attempt to collect any debt.”

 8       37. Defendant violated § 1692f when it unfairly and unconscionably attempted to collect on

 9   the subject debt by continuously calling Plaintiff after Plaintiff expressly revoked consent to be
10
     called.
11
         38. As pled above, Plaintiff has been harmed and suffered damages as a result of Defendant’s
12
     illegal actions.
13
         WHEREFORE, Plaintiff DEVANTE A. CROWELL respectfully requests that this Honorable
14

15   Court enter judgment in his favor as follows:

16                      a. Declaring that the practices complained of herein are unlawful and violate the
                           aforementioned bodies of law;
17
                        b. Awarding Plaintiff statutory damages of $1,000.00 as provided under 15
18
                           U.S.C. § 1692k(a)(2)(A);
19
                        c. Awarding Plaintiff actual damages, in an amount to be determined at trial, as
20                         provided under 15 U.S.C. § 1692k(a)(1);
21                      d. Awarding Plaintiff costs and reasonable attorney fees as provided under 15
22                         U.S.C. § 1692k(a)(3); and

23                      e. Awarding any other relief as this Honorable Court deems just and appropriate.

24              COUNT II – VIOLATIONS OF THE TELEPHONE CONSUMER PROTECTION ACT

25       39. Plaintiff repeats and realleges paragraphs 1 through 38 as though fully set forth herein.
26
         40. The TCPA, pursuant to 47 U.S.C. § 227(b)(1)(iii), prohibits calling persons on their
27
     cellular phone using artificial or prerecorded messages without their consent.
28
                                                          6
      Case 2:21-cv-01349-MCE-AC Document 1 Filed 07/30/21 Page 7 of 9


 1       41. Defendant violated the TCPA through its placement of dozens of phone calls to Plaintiff’s
 2   cellular phone using artificial or prerecorded voice messages absent Plaintiff’s consent. At no point
 3
     did Plaintiff provide prior express consent to be contacted by Defendant via artificial or prerecorded
 4
     voice messages. Any consent for such calls Plaintiff may have given to the original creditor of the
 5
     subject debt, which Defendant will likely assert transferred down, was explicitly revoked by
 6

 7   Plaintiff’s repeated demands that Defendant’s phone calls cease.

 8       42. The calls placed by Defendant to Plaintiff were regarding collection activity and not for

 9   emergency purposes as defined by the TCPA under 47 U.S.C. § 227(b)(1)(A)(i).
10
         43. Under the TCPA, pursuant to 47 U.S.C. § 227(b)(3)(B), Defendant is liable to Plaintiff for
11
     at least $500.00 per call. Moreover, Defendant’s willful and knowing violations of the TCPA
12
     should trigger this Honorable Court’s ability to triple the damages to which Plaintiff is otherwise
13
     entitled to under 47 U.S.C. § 227(b)(3)(C).
14

15       WHEREFORE, Plaintiff DEVANTE A. CROWELL respectfully requests that this Honorable

16   Court enter judgment in his favor as follows:
17                  a. Declaring that the practices complained of herein are unlawful and violate the
                       aforementioned statutes and regulations;
18

19                  b. Awarding Plaintiff damages of at least $500.00 per phone call and treble
                       damages pursuant to 47 U.S.C. §§ 227(b)(3)(B)&(C);
20
                    c. Awarding Plaintiff costs and reasonable attorney fees; and
21

22                  d. Awarding any other relief as this Honorable Court deems just and appropriate.

23         COUNT III – VIOLATIONS OF THE ROSENTHAL FAIR DEBT COLLECTION PRACTICES ACT

24       44. Plaintiff restates and realleges paragraphs 1 through 43 as though fully set forth herein.

25       45. Plaintiff is a “person” as defined by Cal. Civ. Code § 1788.2(g).

26       46. The subject debt is a “debt” and “consumer debt” as defined by Cal. Civ. Code § 1788.2(d)
27
     and (f).
28
                                                        7
      Case 2:21-cv-01349-MCE-AC Document 1 Filed 07/30/21 Page 8 of 9


 1      47. Defendant is a “debt collector” as defined by Cal. Civ. Code § 1788.2(c).
 2            a. Violations of RFDCPA §§ 1788.10–1788.17
 3
        48. The RFDCPA, pursuant to Cal. Civ. Code § 1788.17 states that “Notwithstanding any other
 4
     provision of this title, every debt collector collecting or attempting to collect a consumer debt shall
 5
     comply with the provisions of Section 1692b to 1692j, inclusive of, and shall be subject to the
 6

 7   remedies in Section 1692k of, Title 15 of the United States Code.”

 8      49. As outlined above, through its continuous attempts to collect the subject debt from

 9   Plaintiff, Defendant violated § 1788.17; and §§ 1692d, e, and f. Defendant engaged in a harassing,
10
     deceptive and unconscionable campaign to collect from Plaintiff.
11
        50. Defendant willfully and knowingly violated the RFDCPA through its egregious collection
12
     efforts. Defendant’s willful and knowing violations of the RFDCPA should trigger this Honorable
13
     Court’s ability to award Plaintiff statutory damages of up to $1,000.00, as provided under Cal. Civ.
14

15   Code § 1788.30(b).

16      WHEREFORE, Plaintiff DEVANTE A. CROWELL respectfully requests that this Honorable
17   Court enter judgment in his favor as follows:
18
                    a. Declare that the practices complained of herein are unlawful and violate the
19                     aforementioned statute;

20                  b. Award Plaintiff actual damages, pursuant to Cal. Civ. Code § 1788.30(a);
21                  c. Award Plaintiff statutory damages up to $1,000.00, pursuant to Cal. Civ. Code
22                     § 1788.30(b);

23                  d. Award Plaintiff costs and reasonable attorney fees as provided pursuant to Cal.
                       Civ. Code § 1788.30(c); and
24
                    e. Award any other relief as the Honorable Court deems just and proper.
25

26      Dated: July 30, 2021                         Respectfully submitted,
27
                                                     By: /s/ Alejandro E. Figueroa
28                                                   SULAIMAN LAW GROUP, LTD.
                                                         8
     Case 2:21-cv-01349-MCE-AC Document 1 Filed 07/30/21 Page 9 of 9


 1                                    Alejandro E. Figueroa (State Bar No. 332132)
                                      2500 South Highland Avenue, Suite 200
 2                                    Lombard, IL 60148
 3                                    Telephone: (630) 575-8181 x 120
                                      Facsimile: (630) 575-8188
 4                                    Email: alejandrof@sulaimanlaw.com
                                      Attorney for Plaintiff
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                          9
